Citation Nr: 1220118	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  04-13 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for headaches, to include as related to an undiagnosed illness.

2.  Entitlement to service connection for a chronic neck disorder.  

3.  Entitlement to service connection for nerve damage to the heels.

4.  Entitlement to service connection for carpal tunnel syndrome.

5.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to September 1997.  

This matter is on appeal from a January 2003 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran testified before the undersigned Veterans Law Judge in January 2010.  A transcript of the hearing is of record.

This case was remanded by the Board in December 2010 for further development.  
Since that time, the RO granted entitlement to service connection for a respiratory disorder (claimed as pleuretic chest pain) in a February 2012 decision.  Absent any written disagreement with either the assigned disability rating or the effective date, this decision constitutes a full grant of that issue, and it no longer remains on appeal.  

Regarding the remaining claims, for the reasons stated below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

With regard to the Veteran's claims seeking entitlement to service connection for headaches, a chronic neck disorder, heel disorder, carpal tunnel syndrome and a low back disorder, these claims were remanded by the Board in December 2010 in order to acquire his service treatment records from Patrick Air Force Base from 1992 and 1993.  The Board also instructed that the Veteran be afforded VA examinations and opinions as to whether it was at least as likely as not that these disorders had their clinical onset during service or were otherwise related to service.  

It should be emphasized that a remand by the Board confers on the claimant, as a matter of law, the right to substantial compliance with the Board's remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet.App. 268 (1998).  In such cases where a VA examination or opinion is required, the RO and the Board must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the Board concludes that the required VA examination was not adequate for adjudication purposes.  Accordingly, there has not been not been substantial compliance with the Remand instructions and additional development is required.  

Specifically, since these claims were remanded by the Board, two envelopes of service treatment records have now been added to the claims file.  Unlike a small set of records that were previously acquired, these appear to cover his entire 10-year active duty service from 1987 to 1997.  Notably, they include treatment records from 1992 and 1993 at Patrick Air Force Base as well as from other locations, including Tinker Air Force Base, where the Veteran has asserted receiving a significant amount of in-service treatment.  

When the Veteran underwent the required VA examination in July 2011, the examiner opined that none of these claimed disorders were related to active duty service.  However, when providing a rationale for these opinions, he stated that the Veteran's "complete service medical records are not available" and there was nothing in the claims file which established the presence of any of the claimed disorders during his military service.  

It is unclear when this new set of service treatment records were associated with the claims file, although e-mails from January 2011 indicate that they were not there prior to that point.  Nevertheless, the VA examiner's statements indicate that he did not review them, as he stated that the reviewed records were incomplete, and also did not mention any probative evidence that these new records contained.  Indeed, it is not even clear whether the RO reviewed these records, as they were referred to only as dental records in the February 2012 supplemental statement of the case. 

In addition to the unreviewed treatment records, the VA examiner has also not adequately addressed all of the pertinent aspects of some of the Veteran's claims.  Specifically, while the Veteran has complained of headaches since active duty, he has also asserted that it is merely one manifestation of a chronic multisymptom illness that includes other complained-of symptoms.  Although the examiner stated that headaches were not shown in service, symptoms related to an undiagnosed chronic multisymptom illness do not need to be shown until no later than December 31, 2016 (although they must be shown to a compensable degree).  38 C.F.R. § 3.317 (2011).  Additionally, the Board notes that a review of the newly associated service treatment records show complaints of headaches.
 
Next, with regard to the Veteran's carpal tunnel syndrome complaints, the VA examiner noted that past medical history was "significant for borderline" bilateral carpal tunnel syndrome, and also noted that the Veteran's complaints and social history were not inconsistent with such this disorder.  However, the examiner also noted that a nerve conduction study did not indicate significant median nerve entrapment (thereby weighing against a diagnosis of carpal tunnel syndrome) and recommended an electromyography (EMG) test for cervical radiculopathy.  

Moreover, when diagnosing the Veteran's disorders, the examiner diagnosed tendonitis in the left wrist with no evidence of carpal tunnel syndrome.  However, it is not clear whether carpal tunnel syndrome was identified in the right wrist. Therefore the Veteran's diagnosis must be clarified and, if deemed necessary, an EMG for cervical radiculopathy should also be performed.

Additionally, when opining that the Veteran's bilateral wrist disorder was not related to active duty, the examiner relied heavily on the lack of wrist symptomatology in service.  The Veteran himself has admitted that he did not have symptoms until approximately 2000 (3 years after he left active duty).  However, the Board recognizes the Veteran's argument (as he stated at his hearing) that this disorder is due to the cumulative impact of 10 years of keyboard use while on active duty.  Therefore, clarification is required in this regard as well. 

Finally, as noted above and in the December 2010 Remand, the Veteran has claimed that his headaches are part of a larger array of symptoms that are indicative of a chronic multisymptom illness due to his service in Southwest Asia.  While his statements indicate that he has a substantial understanding of how service connection may be warranted on this basis, it does not appear that he has ever been provided notice of what evidence is required to establish service connection under 38 C.F.R. § 3.317.  Therefore, in order to avoid the potential of any prejudice in this regard, he should be provided with the proper notice as is required under the VCAA.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes information about how to establish entitlement to service connection for a disability due to an undiagnosed illness or a medically unexplained chronic multisymptom illness under 38 C.F.R. § 3.317.

2.  Obtain any outpatient treatment records that may be available from the VA Medical Center in Los Angeles, California or from any other associated VA treatment center since August 2011.

If the Veteran has received any non-VA treatment for a the issues on appeal, and the records from such treatment have not been associated in the claims file, the RO/AMC should then attempt to acquire these records after obtaining the Veteran's authorization. Any negative responses should be properly annotated into the record.

3.  Return the Veteran's claims file to the VA examiner who conducted the examination in July 2011.  It is crucial that the examiner specifically note that the claims file was reviewed, including the newly acquired service treatment records.

A new examination is not required unless deemed necessary by the examiner or the examiner who conducted the July 2011 examination is no longer available.  However, if a new examination is deemed unnecessary, the examiner must explain why the previously recommended EMG test for cervical radiculopathy is no longer required.  If it is found that an EMG is needed, such testing should be submitted.

After any necessary testing and examination is complete, the examiner is once again requested to address the following questions: 
a. Based on a review of the relevant medical literature and competent opinions, whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the following disorders were caused by active duty service or are in any way related to service, including any incident thereof:
i. A cervical spine disorder, to include cervical disc space narrowing at the C5-C6 disc
ii. Heel numbness, nerve damage of the heel, and/or calcaneal bone spurs
iii. Carpal tunnel syndrome 
iv. A low back disorder, to include degenerative changes at the L4-L5 and L5-S1 discs.  

With regard to the Veteran's carpal tunnel syndrome claim, the examiner should specifically address the long-term impact of his active duty service administrative duties such as keyboard usage or other such activities, as well as the Veteran's assertion as it pertains to the onset of symptoms and any continuity of such symptoms.

b. Based on a review of the relevant medical literature and competent opinions, whether it is at least as likely as not (i.e. a 50 percent probability or greater) that the Veteran's headaches were caused or aggravated by active duty service or are in any way related to service.  

The opinion should discuss whether the Veteran's headaches, in conjunction with his other noted and complained of symptomatology, represents an undiagnosed illness or medically unexplained chronic multisymptom illness.  The examiner should also discuss the Veteran's complaints of headaches found in the newly associated service treatment records.

With respect to all opinions given, the examiner should provide a thorough reasons and bases for all opinions rendered.  Such a discussion may include, but are not limited to, topics such as the Veteran's symptoms, medical evidence, as well as any medical literature and sound medical principles.  The examiner should also give weight to the Veteran's statement/assertions pertaining to the onset of associated symptoms, as well as any assertions pertaining to the continuity of such symptoms.  

If the examiner is unable to render any of the requested opinions without resorting to speculation, a thorough reasons and bases should be set forth as to why such an opinion cannot be provided. 

4.  After any additional notification and/or development that the RO/AMC deems necessary is undertaken, the Veteran's claims should be readjudicated.  If any benefits sought on appeal remain denied, the Veteran and his representative should be provided with a new supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue on appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


